Citation Nr: 1719051	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-06 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include organic mood disorder, traumatic brain injury (TBI), posttraumatic stress disorder (PTSD), and bipolar disorder. 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In the current appeal, the Veteran originally submitted a claim for service connection for an organic mood disorder.  The Veteran indicated that his organic mood disorder stems from a motor vehicle accident (MVA) in May 1978.  See May 2014 Correspondence.  VA medical records also indicate that the Veteran has been diagnosed with numerous other psychiatric disorders, which may be related to his May 1978 MVA.  Therefore, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  

The Board acknowledges that the RO, in an August 2014 rating decision, denied service connection for a TBI, PTSD, and bipolar disorder and that the Veteran did not appeal this decision.  Nevertheless, although the RO denied these claims, the Board finds that the August 2014 rating decision, as to the aforementioned issues, is not final.  Indeed, the RO decided these issues during the pendency of this appeal and, thus, they are encompassed by the current claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

On May 13, 2014, the Veteran underwent a VA examination to assess the etiology of his TBI.  On examination, the Veteran indicated that in May 1978 he was involved in a motorcycle accident and lost consciousness.  The examiner noted memory, attention, and concentration difficulties since 1978.  Nevertheless, the examiner found no evidence indicating a possible head injury and opined that "it appears that in 1978 it is less likely as not that he suffered a [TBI], as there is no "evidence of loss or alteration of consciousness, only orthopedic injuries."  

On May 30, 2014, the Veteran was provided an additional VA examination to assess his mental disorders.  The examiner indicated that the Veteran had severe brain trauma from two MVAs in 1978 and 2002.  She further indicated that the Veteran had a diagnosis of a neurocognitive disorder and that it was due to his TBI that he suffered in 1978 and in 2002. 

Regrettably, the Board finds that remand is warranted as the VA examinations above are inadequate.  In pertinent part, the May 13, 2014 VA examination is internally inconsistent in that it acknowledges the Veteran's statement that he lost consciousness, yet indicates that there is no evidence of loss of consciousness.  Furthermore, the examiner's opinion is factually inaccurate as he found no evidence of a possible head injury, yet service treatment records (STRs) document evidence of a basilar skull fracture.  See August 1978 STR (VA 10-1000 Hospital Summary and/or the Compensation and Pension Exam Report, received 5/28/2014).  

The Board also finds the May 30, 2014 VA examination inadequate as the examiner failed to support her opinion with a sufficient rationale.  Although the examiner indicated that 100 percent of the Veteran's total social and occupational impairment is caused by a major neurocognitive disorder due to TBIs with complications, which he suffered in 1978 and in 2002, such that he has not been able to hold a job since his separation from service in 1980 - there is no discussion of any evidence, which would tend to support her conclusion.  

In light of the foregoing, remand is warranted for an additional VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all relevant and outstanding VA and private medical records and associate them with the claims file.  All attempts to obtain these records must be documented in the file.

2.  Thereafter, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of any current acquired psychiatric disorder.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a)  What are the diagnoses for the Veteran's current psychiatric disabilities?
(b)  For each psychiatric disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability) related to the Veteran's service, to include the basilar skull fracture noted in an August 1978 STR.  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the requested development has been completed, the RO shall review and readjudicate the claim on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case (SSOC) and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




